—In an action, inter alia, to recover damages resulting from the purchase of an interest in unregistered securities of two limited partnerships, the plaintiff appeals from an order of the Supreme Court, Kings County, dated June 21, 1977, which denied his motion for partial summary judgment, and granted partial summary judgment to the defendants, dismissing the first and second causes of action. Order affirmed, with $50 costs and disbursements, upon the opinion of Mr. Justice Pino at Special Term. Hopkins, J. P., Martuscello, Rabin and Margett, JJ., concur.